939 A.2d 224 (2008)
193 N.J. 347
In the Matter of David M. PAYNE, an Attorney at Law.
Supreme Court of New Jersey.
January 23, 2008.

ORDER
The Director of the Office of Attorney Ethics and DAVID M. PAYNE of McAFEE, who was admitted to the bar of this State in 1984, through counsel, having consented to the temporary suspension from practice of respondent pending the final disposition of all ethics grievances against him, and good cause appearing;
It is ORDERED that DAVID M. PAYNE is temporarily suspended from the practice of law, effective immediately, pending the disposition of all ethics grievances against him, and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by DAVID M. PAYNE pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed *225 to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that DAVID M. PAYNE be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.